FOR PUBLICATION
                                                                    Jul 22 2014, 9:14 am




ATTORNEYS FOR APPELLANTS:                 ATTORNEYS FOR APPELLEES:

ROSS E. RUDOLPH                           MATT PARMENTER
MAX E. FIESTER                            DAVID G. HATFIELD
KYLE R. RUDOLPH                           MONICA C. GILMORE
Rudolph Fine Porter & Johnson, LLP        Parmenter Hatfield & Gilmore, LLP
Evansville, Indiana                       Vincennes, Indiana

KEVIN C. SCHIFERL
LUCY R. DOLLENS
TIMOTHY L. KARNS
Frost Brown Todd, LLC
Indianapolis, Indiana


                           IN THE
                 COURT OF APPEALS OF INDIANA

JAMES K. MELTON, PERDUE FOODS, LLC        )
f/k/a PERDUE FARMS INCORPORATED and       )
FPP BUSINESS SERVICES, INC. f/k/a         )
PERDUE BUSINESS SERVICES, INC.,           )
                                          )
        Appellants-Defendants,            )
                                          )
               vs.                        )     No. 14A01-1308-CT-356
                                          )
CHAD STEPHENS, Guardian of the Person and )
Estate of STACY S. STEPHENS and           )
CHAD STEPHENS,                            )
                                          )
        Appellees-Plaintiffs.             )
                                          )
_________________________________________ )
                                          )
JAMES K. MELTON, PERDUE FOODS, LLC        )
f/k/a PERDUE FARMS INCORPORATED and       )
FPP BUSINESS SERVICES, INC. f/k/a         )
PERDUE BUSINESS SERVICES, INC.,           )
                                                        )
        Third Party Plaintiffs,                         )
                                                        )
                vs.                                     )
                                                        )
KNOX COUNTY EMS, INC.,                                  )
                                                        )
        Third Party Defendant.                          )



                      APPEAL FROM THE DAVIESS CIRCUIT COURT
                       The Honorable William E. Weikert, Special Judge
                              Cause No. 14C01-1106-CT-259


                                            July 22, 2014

                                  OPINION - FOR PUBLICATION

RILEY, Judge


                                  STATEMENT OF THE CASE

        Appellants-Defendants, James K. Melton (Melton), Perdue Foods, LLC f/k/a/

Perdue Farms Incorporated (Perdue), and FPP Business Services, Inc. f/k/a/ Perdue

Business Services, Inc. (FPP Business) (collectively, Appellants), appeal the trial court’s

findings of fact and conclusions thereon determining that the substantive laws of the State

of Illinois apply to a motor vehicle collision which occurred in the State of Illinois

between residents of the State of Indiana.1

        We affirm.

                                                ISSUE



1
  We held oral argument in this case on June 24, 2014 at the Court of Appeals Courtroom in Indianapolis,
Indiana. We thank counsel of both parties for their excellent advocacy.


                                                   2
         Appellants raise one issue on interlocutory appeal, which we restate as: Whether

the trial court properly held that Illinois substantive law is applicable to a collision which

occurred in Illinois between two Indiana residents after considering the choice of law

factors delineated in Hubbard Manufacturing Co., Inc. v. Greeson, 515 N.E.2d 1071 (Ind.

1987).

                          FACTS AND PROCEDURAL HISTORY

         The underlying lawsuit arose out of a motor vehicle collision between Appellees-

Plaintiffs, Stacy S. Stephens (Stacy) and Chad Stephens (Chad) (collectively, Stephens)2

and Melton at the intersection of U.S. 50 and County Road 900 East in Lawrence County,

Illinois. Stacy, a resident of the State of Indiana, was within the course and scope of her

employment with Knox County EMS of Vincennes, Indiana, and Melton, also a resident

of the State of Indiana, was within the course and scope of his employment with Perdue.

Perdue, a Maryland corporation and registered to do business in Illinois, is a wholly

owned subsidiary of FPP Business.

         At the time of the accident, Melton had been employed by Perdue for

approximately 14 years as a commercial motor vehicle (CMV) driver and had made

deliveries to Perdue’s poultry farms in Illinois at least once or twice a week for each of

the past 14 years. Both individuals were making roundtrips that originated in Indiana and

which were designed to return them to their respective places of employment when their



2
  Although the caption of the Briefs read “Appellees-Plaintiffs, Chad Stephens, Guardian of the Person
and Estate of Stacy S. Stephens, and Chad Stephens,” during the pendency of this appeal we granted the
motion of substitution, filed by Chad Stephens, as Guardian, to substitute him with the real party in
interest, Stacy S. Stephens.


                                                  3
vehicles collided in Illinois. Although Melton made regular deliveries from Perdue’s

feed mill in Washington, Indiana to its operations in Illinois, this was the first time Stacy

had travelled to Bridgeport, Illinois at the direction of her employer to transport an

Illinois patient to an appointment in Indiana.

       Melton, in a semi tractor-trailer, travelled west on U.S. 50, which has a posted

speed limit of 50 mph, at a speed of 58 mph. He was behind the 2006 Ford Fusion,

driven by Stacy, when Stacy began to slow the car several hundred feet from the

intersection in anticipation of making her turn. She had nearly completed her left turn

onto County Road 900 East when Melton collided into her vehicle. Melton contends that

he was attempting to pass Stacy at the time of impact and claims that Stacy failed to

signal her turn as she approached the intersection. He was issued a citation for passing

within 100 feet of an intersection, which was adjudicated in the Lawrence Circuit Court,

Lawrence County, Illinois.

       On June 9, 2011, the Stephens filed a Complaint against Melton and Perdue,

alleging negligence by Melton in the operation of the tractor-trailer. Specifically, they

contend that:

       a) [Melton] drove his vehicle to the left side of the center of the roadway in
       an attempt to overtake and pass the vehicle being operated by [Stacy] when
       approaching within 100 feet of and while traversing the intersection of U.S.
       50 and County Road 900 East in the County of Lawrence, State of Illinois
       in direct violation of 625 ILCS 5/11-706;

       b) [Melton] drove his vehicle to the left of center of the roadway while
       attempting to overtake and pass the vehicle being driven by [Stacy] and in
       doing so interfered with the safe operation of the vehicle being operated by
       [Stacy] in direct violation of 625 ILCS 5/11-705;



                                             4
      c) [Melton] failed to reduce the speed of his vehicle so as to avoid colliding
      with the vehicle being driven by [Stacy] in direct violation of 625 ILCS
      5/11-601;

      d) [Melton] drove his vehicle at a speed which was in excess of that which
      was reasonable and prudent under the conditions in direct violation of 625
      ILCS 5/11-601;

      e) [Melton] negligently failed to keep his vehicle under control at all times;

      f) [Melton] negligently failed to keep a reasonable lookout for the vehicle
      being operated by [Stacy].

(Appellant’s App. p. 45). In addition, the Stephens claimed that, as a result of Melton’s

negligence, Chad suffered a loss of consortium.

      On February 23, 2012, the Stephens filed an Amended Complaint, reasserting the

negligence claims and adding a new claim against Perdue, which specified:

      a) [Perdue] negligently failed to train [Melton] in the proper use and
         operation of a commercial motor vehicle;

      b) [Perdue] negligently failed to supervise [Melton] while operating the
      commercial motor vehicle they provided to him;

      c) [Perdue] promulgated policies which encouraged its employees who
      operated motor vehicles to exceed the posted speed limit;

      d) [Perdue] promulgated policies which encouraged its employees who
      operated commercial motor vehicles to drive at a speed that was in excess
      of that which was reasonable and prudent under the conditions.

(Appellant’s App. pp. 53-54). In addition, Chad also asserted a loss of consortium claim

against Perdue.

      On July 20, 2012, Appellants filed their motion to determine applicable law,

requesting the trial court to apply Indiana’s substantive law to the instant cause, in

adherence to our supreme court’s decision in Hubbard Manufacturing Co., Inc. v.


                                            5
Greeson, 515 N.E.2d 1071 (Ind. 1987). On August 2, 2012, the Stephens responded to

the motion.

       On August 27, 2012, the Stephens filed a Second Amended Complaint, amending

their contentions against Melton and Perdue, and adding new, direct claims against FPP

Business. With respect to Melton and Perdue, the Stephens added that “[Melton] drove a

commercial motor vehicle in violation § 391.41(a)(1)(I) of the Federal Motor Carrier

Safety Regulation when he was not properly medically certified as physically qualified to

do so.” (Appellant’s App. p. 102). The Stephens’ new negligence claim against FPP

Business rests upon the specific contentions that:

       a) [FPP Business] negligently failed to train [Melton] in the proper use and
       operation of a commercial motor vehicle;

       b) [FPP Business] negligently failed to supervise [Melton] while operating
       the commercial motor vehicle provided to him by [Perdue];

       c) [FPP Business] promulgated policies which encouraged the employees
       of [Perdue] to operate commercial motor vehicles at a speed in excess of
       the posted speed limit;

       d) [FPP Business] promulgated policies which encouraged the employees
       of [Perdue] who operated commercial motor vehicles to drive at a speed
       that was in excess of that which was reasonable and prudent under the
       conditions.

(Appellant’s App. p. 107). As with the previous Complaints, Chad also added a loss of

consortium claim against FPP Business.

       On March 27, 2013, the trial court conducted a hearing on Appellants’ motion to

determine applicable law. Thereafter, on June 4, 2013, the trial court issued its findings




                                             6
of fact and conclusions thereon, holding that the substantive law of Illinois is applicable

to the facts at hand.

       Two days later, on June 6, 2013, the Stephens filed a Third Amended Complaint.

Besides reiterating the allegations included in the previous Complaints, the Stephens

added a claim for punitive damages against Appellants. With respect to Melton, the

Stephens asserted:

       2. That [Melton] knew that he had obstructive sleep apnea from May 22,
       2009 through the time of the motor vehicle collision[.];

       3. That at the time of the collision [] [Melton], wantonly, maliciously,
       oppressively, or willfully operated a commercial motor vehicle while his
       ability to do so was impaired as a result of untreated severe obstructive
       sleep apnea.

       4. That at the time of the collision, [] [Melton], operated a commercial
       motor vehicle while his ability to do was impaired as a result of untreated
       severe obstructive sleep apnea in reckless disregard or indifference to the
       health and safety of others, including [] [Stacy].

       5. That at all times herein and in the months and years leading up to the
       date of the collision [] [Melton] engaged in conduct that constituted
       intentional, willful or wanton deceit in order to obtain or maintain his status
       with a commercial driver’s license and employment with [Perdue] by
       providing the medical examiners who performed his fitness determination
       examinations false, incomplete, or inaccurate information concerning his
       health history or failed to provide them pertinent information concerning
       his health history.

       6. That the conduct of [Melton] [] constituted wanton, malicious,
       oppressive, or willful misconduct or constituted a reckless disregard or
       indifference to the health and safety of others, including [Stacy].

       7. That the conduct of [Melton] constitutes such conduct for which punitive
       damages should be assessed and awarded at the time of the trial of this
       cause by the trier of fact.




                                             7
(Appellant’s App. pp. 269-70). A similar claim against Perdue and FPP Business is

based on the particular assertions that:

       e) [Perdue] allowed [Melton] to operate a commercial motor vehicle when
       he was not medically qualified to do so in contravention of 49 CFR §
       392.3;

       f) [Perdue] failed to develop or implement policies, programs or procedures
       to identify, test and remove from service those commercial motor vehicle
       drivers with signs, traits and symptoms of obstructive sleep apnea,
       including [Melton];

       g) [Perdue] failed to train its commercial motor vehicle drivers, including
       [Melton] concerning the hazards of operating a commercial motor vehicle
       with untreated sleep apnea;

       h) [Perdue] failed to train the medical examiners who performed fitness
       examinations for its commercial motor vehicle drivers of the signs, traits
       and symptoms of obstructive sleep apnea.

(Appellant’s App. pp. 271-72).

       In their Answer to the Third Amended Complaint, Appellants denied any

negligence in training, supervision, and screening Melton for obstructive sleep apnea.

Additionally, they also alleged that Stacy should be allocated fault for certain violations

of the Illinois Vehicle Code-Rules of the Road.

       In light of this Third Amended Complaint, the Appellants filed a renewed motion

to determine applicable law on June 28, 2013. The following month, on July 19, 2013,

the trial court denied Appellants’ renewed motion, incorporating into its Order the trial

court’s prior June 4, 2013 findings of fact and conclusion thereon and holding the

Illinois’ substantive law applicable to the facts before the court. At the same time, the




                                            8
trial court certified its Order for interlocutory appeal, which this court subsequently

accepted on September 27, 2013.

       Additional facts will provided as necessary.

                             DISCUSSION AND DECISION

       This interlocutory appeal is limited to the parties’ dispute concerning the

substantive law applicable to the instant case. Although relying on the same set of

cases—Hubbard and Simon v. U.S., 805 N.E.2d 798 (Ind. 2004)—both parties reach a

different result in applying Indiana’s choice of law rules. Based on these principles,

Appellants argue for the application of Indiana substantive law, while the trial court

concluded, and the Stephens agree, that Illinois substantive law governs the cause.

                                  I. Standard of Review

       Indiana Trial Rule 52(A) provides that “[o]n appeal of claims tried by the court

without a jury . . . the court on appeal shall not set aside the findings or judgment unless

clearly erroneous[.]”   The court engages in a two-tiered standard of review when

applying this standard. Burk v. Heritage Food Serv. Equip., Inc., 737 N.E.2d 803, 811

(Ind. Ct. App. 2000). First, we consider whether the evidence supports the findings,

construing these findings liberally in support of the judgment. Id. Findings are clearly

erroneous only when a review of the record leaves us firmly convinced that a mistake has

been made. Id. Next, we determine whether the findings support the judgment. Id. A

judgment is clearly erroneous when the findings of fact and conclusions thereon do not

support it. Id. However, here, the trial court did not conduct an evidentiary hearing on

Appellants’ renewed Motion to Determine Applicable Law. Therefore, to the extent the


                                             9
trial court’s factual findings are based on a paper record, this court conducts its own de

novo review of the record.            Equicor Dev., Inc. v. Westfield-Washington Twp. Plan

Comm’n, 758 N.E.2d 34, 37 (Ind. 2001).

                                     II. Indiana’s Choice of Law3

        Rules about the choice of law are among the few fields still dominated by judge-

made doctrine and choosing the applicable substantive law for a given case is a decision


3
  Appellants spent the major part of their Brief attempting to persuade us that an anomalous result would
ensue if Illinois law is applied to the instant facts. Relying on the Illinois precedent established in
Murphy v. Mancari’s Chrysler Plymouth, Inc., 948 N.E.2d 233 (Ill. Ct. App. 2011), and construing
Illinois choice of law rules, Appellants suggest that Indiana law should be applied to the collision.
Appellants maintain that applying Illinois’ substantive law would create an anomaly as the forums
bordering Indiana would not reach a similar result.
         However, this cause was filed in Indiana and pursuant to Indiana’s choice of law rules, the
starting point is Indiana law—not Illinois law. See Hubbard Mfg. Co., Inc. v. Greeson, 515 N.E.2d 1071
(1987) (Indiana courts apply Indiana choice of law rules in determining which state’s substantive laws
apply to the facts of the cases pending in Indiana). In Hubbard, our supreme court recognized the danger
of an anomalous result and proposed a modified choice of law test. Specifically, the Hubbard court noted
         The historical choice-of-law rules for torts, like contracts, was lex loci delicti commissi,
         which applied the substantive law where the tort was committed. The tort is said to have
         been committed in the state where the last event necessary to make an actor liable for the
         alleged wrong takes place. Rigid application of the traditional rule to this case, however,
         would lead to an anomalous result. Had plaintiff Elizabeth Greeson filed suit in any
         bordering state the only forum which would not have applied the substantive law of
         Indiana is Indiana. To avoid this inappropriate result, we look elsewhere for guidance.

         Choice-of-law rules are fundamentally judge-made and designed to ensure the
         appropriate substantive law applies. In a large number of cases, the place of the tort will
         be significant and the place with the most contacts. In such cases, the traditional rules
         serves well. A court should be allowed to evaluate other factors when the place of the
         tort is an insignificant contact.
Hubbard, 515 N.E.2d at 1073. (internal references omitted).
         Thus, viewed within the Hubbard context, it is clear that our supreme court already took into
account the possibility of an anomalous result by re-defining the choice of law test and ameliorating the
harsh effects of the rigid application of the lex loci delicti. See also Castelli v. Steele, 700 F. Supp. 449,
453 (S.D. Ind. 1988) (In Hubbard, the supreme court “found it appropriate to slightly modify the
traditional choice of law rules for torts to ensure that ‘anomalous result[s]’ are not reached in certain
instances.”). As such, Hubbard does not require a separate ‘anomalous investigation’ as proposed by
Appellants.
         Moreover, Appellants reach this ‘anomalous result’ by applying the choice of law test adopted by
the Restatement (Second) of Conflict of Laws. See Murphy, 948 N.E.2d at 236. Our supreme court
explicitly rejected the Restatement test in Simon as “an unattractive path.” Simon, 805 N.E.2d at 804.


                                                     10
made by the courts of the state in which the lawsuit is pending. In 1987, our supreme

court issued Hubbard, its seminal case on Indiana’s choice of law jurisprudence. Since

then, Hubbard and its progeny have dominated this state’s choice of law landscape.

       In Hubbard, our supreme court advocated a multiple step inquiry to determine

Indiana’s choice of law framework in tort cases. As a preliminary premise, the trial court

must determine whether the differences between the laws of the states are “important

enough to affect the outcome of the litigation.” Hubbard, 515 N.E.2d at 1073. If such a

conflict exists, the presumption arises that the traditional lex loci delicti rule—the place

of the wrong—will apply.        Id.   Under this initial step, the trial court applies the

substantive law of “the state where the last event necessary to make an actor liable for the

alleged wrong takes place.” Id.

       In a large number of cases, the place of the tort will be significant and the place

with the most contacts. Id. In those cases, the traditional rule serves well. However, this

presumption is not conclusive. Id. When the place of the tort is an insignificant contact,

then the trial court should be allowed to evaluate other factors. Id. In these instances,

where the place of the tort bears little connection to the legal action, our supreme court

allows the consideration of factors that may be more relevant, such as: 1) the place

where the conduct causing the injury occurred; 2) the residence or place of business of

the parties; and 3) the place where the relationship is centered. Id. at 1073-74.

       In Simon v. U.S., 805 N.E.2d 798, 805 (Ind. 2004), the court clarified the

additional contacts which may be considered when the location of the tort is deemed

insignificant, noting that “[t]hese factors are not an exclusive list nor are they necessarily


                                             11
relevant in every case. All contacts should be evaluated according to their relative

importance to the particular issues being litigated.” Id. This litigation ought to focus on

the essential elements of the whole cause of action, rather than on the issues one party or

the other forecasts will be the most hotly contested given the anticipated proofs. Id.

       Because both parties agree—and we concur—that the distinction between

Indiana’s and Illinois’ substantive law are important enough to affect the outcome of the

litigation, we will next turn to the lex loci delicti step of the Hubbard inquiry.

                                     A. Lex Loci Delicti

       Under this presumption, the court applies the substantive laws of the state where

the last event necessary to make an actor liable for the alleged wrong takes place. Shaw

v. LDC Enterprises, 863 N.E.2d 424, 431 (Ind. Ct. App. 2007), trans. granted (July 19,

2007), order vacated and trans. denied (Sept. 18, 2007). “[W]here the issue is the choice

between the law of the place where an allegedly wrongful act or omission took place and

the law of the place where physical injury was inflicted, the general rule is that the ‘place

of the tort’ is the place where the injury or death was inflicted and not the place where the

allegedly wrongful act or omission took place.” Id. (citing E.H. Schopler, Annotation,

What is the Place of Tort Causing Personal Injury or Resultant Damage or Death, for

Purpose of Principle of Conflict Laws that Law of Place of Tort Governs, 77 A.L.R.2d

1266, 1273 (1961)).

       Although Appellants contest the place where the allegedly wrongful act took

place, they do not dispute that Stacy’s injury occurred in Illinois. As such, the lex loci

delicti is established in Illinois’ substantive law.


                                               12
                       B. Significance of Illinois’ Substantive Law

       Contending that the presumption of the lex loci delicti is overcome in favor of

Indiana’s substantive law, Appellants assert that “[b]ecause the gravamen of the

Stephens’ claim [] is wholly centered on conduct which predates the [c]rash and occurred

in Indiana, the place of the tort, Illinois, bears little connection to this action[.]”

(Appellants’ Reply Br. p. 6). Appellants contend that the Stephens mischaracterize their

action as a routine vehicle accident where liability will be grounded upon violations of

the Illinois rules of the road. Instead, Appellants assert, the core of the Stephens’ claim is

“focused upon [Melton’s] operation of his tractor-trailer when he allegedly knew, or

reasonably should have known, he suffered from untreated obstructive sleep apnea.”

(Appellants’ Reply Br. p. 5). Clarifying their position, Appellants maintain that the

center of the Stephens’ suit against Melton emphasizes his untreated sleep apnea, while

the claim against Perdue and FPP Business “wholly” relates to the failure to provide

training and supervision to Melton and promulgation of appropriate policies—conduct

which occurred entirely in Indiana. (Appellants’ Reply Br. p. 5) (See also Appellants’

Br. pp. 17-18).

       It is a “rare case” where the place of the tort is insignificant. Simon, 805 N.E.2d at

806. In fact, Simon appears to suggest that most cases involving an automobile accident

will be governed by the laws of the state where the accident occurred. See id. (“[U]nlike

in cases involving an automobile accident, the laws of the state where the crash occurred

did not govern the conduct of the parties at the time of the accident.”) (emphasis added).




                                             13
       To determine whether this is one of those “rare case[s],” this court should define

“the gravamen” of the Stephens’ complaint. See Judge v. Pilot Oil Corp., 17 F. Supp.2d

832, 834 (N.D. Ind. 1998). Focusing on the Stephens’ Amended Complaints, we note

that all the allegations stem from Melton’s perceived negligence in operating his vehicle,

be it negligently ignoring the rules of the road or negligently driving with knowledge of

his severe sleep apnea. Through the doctrine of respondeat superior as well as through

the independent negligence claims of failure of supervision and training, the Stephens

attempt to also hold Perdue and FPP Business responsible for Stacy’s injuries.

Accordingly, without Melton’s alleged negligence in operating his vehicle, there would

be no need for this lawsuit.

       Moreover, even though at first glance, the claims of negligent supervision and

training lodged at Perdue and FPP Business do not find a contact point in Illinois

substantive law, we hasten to clarify that these allegations are also embedded in Illinois’

Rules of the Road. Specifically, 625 ILCS § 5/18b-105 incorporates certain parts of Title

49 of the Code of Federal Regulations, such as the prohibition that a driver with a

respiratory dysfunction is not medically certifiable to drive a CMV; and the prohibition

that Perdue/FPP Business can require Melton to operate a CMV while his alertness is

likely to be impaired.     Although we agree with Appellants that Perdue and FPP

Business’s failure in supervision and training occurred in Indiana and Maryland, this

conduct only became legally negligent as a result of Melton’s accident in Illinois.

       In addition to emphasizing the location of the tort, the Stephens also point to




                                             14
Appellants’ claims for contribution against the State of Illinois based on the Illinois Joint

Tortfeasor Contribution Act pending in the Illinois Court of Claims, alleging Illinois’

alleged failure to meet applicable highway engineering standards set forth by the Illinois

Department of Transportation; Melton’s citation issued by the Illinois State Police for

passing within 100 feet of an intersection; and Stacy’s pending claim for Illinois’

Workers’ Compensation benefits for injuries as separate contact points to increase the

significance of the lex loci delicti. Mindful of Simon’s directive to include the “essential

elements of the whole cause of action,” we must reject the Workers’ Compensation

Claim as it fails to relate to the gravamen of the Stephens’ action. See Simon, 805 N.E.2d

at 806; Hubbard, 515 N.E.2d at 1074 (concluding that Illinois bore little connection

because it being the site of the coroner’s inquest and source of worker’s compensation

benefits did not “relate[] to the wrongful death action”).

       Because the drivers’ conduct in operating their motor vehicles prior to the

collision will be the focus of attention to determine liability, and that conduct was

governed by the rules of the road of the state in which the accident occurred, we conclude

that the presumption of the lex loci delicti remains significant and is not overcome. See

also Tompkins v. Isbell, 543 N.E.2d 680, 682 (Ind. Ct. App. 1989) (“[T]he place of the

tort in a case arising out of a motor vehicle accident has extensive connection with the

legal action.”).   Moreover, recognizing that the issues presented by Stephens are

substantial and not merely remedial or procedural, the conduct must be necessarily

governed by Illinois’ Rules of the Road as “people do not take the laws of their home

state with them when they travel but are subject to the laws of the state in which they


                                             15
act.” Simon, 805 N.E.2d at 806. Based on the circumstances before us, we conclude that

the place of the tort is significant to the action.

       However, even if we were to concur with Appellants’ arguments and conclude that

the presumption of the lex loci delicti is overcome, our analysis of Hubbard’s additional

factors would reach the same result.

          B. Second Hubbard Step: Relative Importance of Additional Contacts

       Even if we deemed the State of Illinois, as place of the tort, to be an insignificant

contact—which we do not—an analysis of the additional Hubbard factors would yield a

similar outcome.

       Where the place of the tort bears little connection to the legal action, our supreme

court allows the consideration of other factors that may be more relevant, such as: 1) the

place where the conduct causing the injury occurred; 2) the residence or place of business

of the parties; and 3) the place where the relationship is centered. Hubbard, 515 N.E.2d

at 1073-74. “These factors are not an exclusive list nor are they necessarily relevant in

every case.” Simon, 805 N.E.2d at 805. All contacts “should be evaluated according to

their relative importance to the particular issues being litigated.” Id.

       Maintaining that the collision only took place in Illinois by accident, Appellants

content that the real connection lies in Indiana. They especially refer to the second

contact point—domicile—to bolster their claim: both Melton and Stacy are Indiana

residents and were employed by Indiana-based corporations at the time of the accident.

Focusing on the negligent acts of supervision, Appellants argue that “[a]lthough the

effect of those allegedly negligent acts may have been felt in Illinois, the conduct which


                                                16
is of the greatest significance to the Stephens’ claims (i.e., that Melton operated his

tractor-trailer when he knew, or reasonably should have known, that he suffered from

untreated obstructive sleep apnea and that Perdue and/or FPP [Business] failed to provide

Melton with training on the dangers of driving a [CMV] with untreated sleep apnea) is

rooted in Indiana.” (Appellants’ Reply Br. p. 10). Thus, Appellants assert that the

Hubbard factors favor Indiana because “the relationship between the two drivers and

their employers, which took them on routes just over the Indiana border, are centered in

Indiana.” (Appellants’ Br. p. 19).

       Although we agree that the residence element of the Hubbard test favors Indiana,

as both Melton and Stacy are Indiana residents, working for Indiana-based companies,

neither of the other two elements support the application of Indiana substantive law to

this cause. Despite Appellants’ arguments to center the relationship in Indiana, the

‘relationship’ between the two actors in the collision only came into existence through

the accident in Illinois. There is no evidence, and the parties cannot point us to any, that

their paths crossed anywhere else but in Illinois.

       Furthermore, unlike Appellants, we deem the place of the conduct causing injury

to be centered in Illinois. We have defined the gravamen of the Stephens’ Complaint to

be Melton’s negligent operation of his vehicle. Therefore, this conduct is necessarily

governed by the law of the state in which he negligently acted, i.e., Illinois. Even though

the Stephens asserted negligent training and supervision against Perdue and FPP Business

through the doctrine of respondeat superior, this negligence only became actionable




                                             17
when the injury occurred at the time of the collision. As our supreme court noted in

Simon,

         [i]f the state of conduct has a law regulating how the tortfeasor or victim is
         supposed to act in the particular situation, courts will apply that standard
         rather than the law of the parties’ residence. In fact, this preference of the
         conduct-regulating law of the conduct state is virtually absolute, winning
         out even over the law of other interested states. Courts as a practical matter
         recognize a conduct-regulating exception to the normal interest-based
         choice-of-law methods. . . . This is also true in Indiana.

Simon, 805 N.E.2d at 807 n.12. See also Judge v. Pilot Oil Corp., 17 F. Supp.2d 832,

836 (N.D. Ind. 1998) (“Each state has an interest in having its policies applied to its

residents and to conduct that occurs within its borders.”).

         Accordingly, the trial court correctly determined that in the case at bar, the place

of the tort has extensive connection with the legal action, and thus, the doctrine of lex loci

delicti retains its vitality. We hold that the trial court correctly applied the Hubbard test

and concluded that Illinois substantive law governs the action.

                                       CONCLUSION

         Based on the foregoing, we conclude that the trial court properly held that Illinois

substantive law is applicable to a collision which occurred in Illinois between two

Indiana residents.

         Affirmed.

NAJAM, J. and ROBB, J. concur




                                              18